NO CV-30
       Case 2:21-cv-02571-MWF-MRW Document 1 Filed 03/22/21 Page 1 of 5 Page ID #:1
NO CV-71




                                                           2:21-CV-02571-MWF-MRWx
                                  MAR 22 2021

                                      RS
Case 2:21-cv-02571-MWF-MRW Document 1 Filed 03/22/21 Page 2 of 5 Page ID #:2
Case 2:21-cv-02571-MWF-MRW Document 1 Filed 03/22/21 Page 3 of 5 Page ID #:3
Case 2:21-cv-02571-MWF-MRW Document 1 Filed 03/22/21 Page 4 of 5 Page ID #:4
Case 2:21-cv-02571-MWF-MRW Document 1 Filed 03/22/21 Page 5 of 5 Page ID #:5
